

116 HR 1213 IH: Federal Contract Worker Fairness Act
U.S. House of Representatives
2019-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1213IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2019Mr. Thompson of California introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo provide compensation for Federal contractors impacted by a lapse in appropriations.
	
 1.Short titleThis Act may be cited as the Federal Contract Worker Fairness Act. 2.Compensation for Federal contractorsEach Federal contract worker impacted by a lapse in appropriations in the Federal Government shall receive compensation.
		